                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                       Plaintiff,
                                                             CASE NO. 3:16-CV-285
 v.
                                                     ORDER ON RECEIVER’S MOTION
 RICHARD W. DAVIS, JR.,                             FOR ORDER AUTHORIZING PARTIAL
                                                            DISTRIBUTION
                       Defendant,
 and

 DCG REAL ASSETS, LLC, et al.,

                       Relief Defendants.


       This matter came before the Court on the Receiver’s Motion for Order Authorizing Partial

Distribution filed on December 14, 2018 by A. Cotten Wright, the receiver in this case (the

“Receiver”), through counsel. (Doc. No. 232). It appears that notice of the Motion was proper.

No objections were filed with the Court before the deadline for responses to the Motion.

       In the Motion, the Receiver requested authority to distribute $700,000.00, pro rata, to the

holders of allowed claims as of the date of distribution, which the Receiver proposed would be

within three (3) days of entry of an Order on the Motion (the “Partial Distribution”). The Receiver

calculated that the Partial Distribution would result in a distribution of approximately 4.12% on

each allowed claim.

        On December 27, 2018, the Receiver received by email a letter from an investor arguing

that distributions should be weighted in favor of older claimants who had invested in the

Receivership Defendants early on. That letter was docketed in this case on January 7, 2018 (Doc.

No. 235). It appears that the investor’s argument relates to the distribution method, which was

                                                1
approved pursuant to an Order entered on November 16, 2018. (Doc. No. 229). Accordingly, to

the extent that the letter was intended as an objection to the Motion, such objection is overruled.

       The Court has reviewed the Motion and determined that it reflects the best interests of the

holders of allowed claims in this case and, for that reason, should be allowed.

       IT IS, THEREFORE, ORDERED that:

       1)      The Motion is GRANTED;

       2)      The Receiver is authorized to make the Partial Distribution of $700,000.00, pro

rata, to the holders of allowed claims in this case; and

       3)      The Receiver shall make such Partial Distribution within three (3) days of entry of

this Order.


SO ORDERED.


                                      Signed: January 10, 2019




                                                  2
